DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The objection to claim 3.
The rejection of Claims 2-25 and 53 under 35 U.S.C. 112(b).
The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2013/0130369).
Claim Objections
Claim(s) 2, 4 and 26 is/are objected to because of the following informalities:   	Regarding claim 2, “the energiziable pump” should read -- the energizable pump --; “providing electrical” should read “providing electrical energy”. 	Regarding claim 4, “the tool” should read -- the at least one tool -- for consistency.   	Regarding claim 26, “the mandrel” should read -- the at least one mandrel -- for consistency.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	 	 Amended independent claim 1 recites the limitation "wherein the at least one tool includes a battery for providing electrical to the energizable pump," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a tool with electrical contacts that can be used to power energizable units (Specification at paragraphs 6 and 33). Alternatively, the tool can be equipped with battery for powering the energizable units (paragraphs 6 and 33). However, there is nothing of record in the originally filed specification which states/suggests the tool can be equipped with both the electrical contacts and battery and that the tool can be used power the energizable units. In other words, the specification is silent as to a single embodiment that discloses a tool that comprises both the electrical contacts and battery. As such, said limitation  constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "wherein the at least one tool includes a battery for providing electrical to the energizable pump" in lines 1-3. However, independent claim 1, which claim 2 depends from, requires the electrical energy to be provided to the energizable pump by the electrical contacts on the at least one tool. As such, it is unclear if the electrical energy is required to be provided by both the electrical contacts or the battery, or at least one of the electrical contacts or the battery.  	
Claim 2 recites the limitation "the energizable unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the energizable unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.  
Allowable Subject Matter
Claim(s) 1, 4-6, 8-26 and 53 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799